Judgment, Supreme Court, New York County, rendered on May 1, 1975, unanimously affirmed. Concur&emdash;Stevens, P. J., Markewich, Birns and Silverman, JJ.; Capozzoli, J., concurs in the following memorandum: While I have grave doubts as to the admissibility of the testimony of the witness, Thaler, which was offered by the prosecution to establish an admission by silence on the part of this defendant, nevertheless the totality of the evidence as to the defendant’s guilt, disclosed in the record, is such that the conviction should not be disturbed (People v Crimmins, 36 NY2d 230).